—Judgment unanimously affirmed. Memorandum: Defense counsel rested without calling defendant as a witness at defendant’s probation violation hearing. The court did not ask defendant whether he wished to testify. We reject defendant’s contention that the court should have done so (see, People v Fratta, 83 NY2d 771, 772). From our review of the record, we conclude that the sentence was neither harsh nor excessive. (Appeal from Judgment of Monroe County Court, Marks, J.—Violation of Probation.) Present—Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.